67 F.3d 295
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Joseph Marion HEAD, Jr., Appellant.
Nos. 94-7201, 94-7460.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1995.Decided Oct. 5, 1995.

Joseph Marion Head, Jr., Appellant Pro Se.
Before WIDENER and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing eighty-six of his pleadings as frivolous and imposing a prefiling injunction.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  In re:  Head, Nos.  CA-94-181-1;  CA-94-227 (W.D.N.C. Sept. 21, 1994 and Dec. 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED